NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LEON-MICHAEL THOLSON,                           No. 16-36036

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00243-RRB

 v.
                                                MEMORANDUM*
KEVIN L. DILLON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Ralph R. Beistline, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Alaska state prisoner Leon-Michael Tholson appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging retaliation and

deliberate indifference to his safety. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194

(9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)). We vacate and

remand.

      Although the district court properly concluded that Tholson failed to state

deliberate indifference and retaliation claims, the district court abused its discretion

in dismissing Tholson’s action without leave to amend because it is not absolutely

clear that the deficiencies could not be cured by amendment. See Lucas v. Dep’t of

Corr., 66 F.3d 245, 248 (9th Cir. 1995) (“Unless it is absolutely clear that no

amendment can cure the defect, . . . a pro se litigant is entitled to notice of the

complaint’s deficiencies and an opportunity to amend prior to dismissal of the

action.”); Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (setting forth

standard of review). We vacate the judgment and remand for the district court to

provide Tholson with an opportunity to amend.

      In light of our disposition, we do not consider the district court’s order

denying Tholson’s motion for preliminary injunctive relief.

      VACATED and REMANDED.




                                           2                                     16-36036